HAWLEY, District Judge.
This is a suit in equity, brought by appellant to compel appellee to issue and deliver to him certificates for certain shares of the capital stock of the corporation, appellee herein, and for judgment against said corporation for certain sums of money declared as dividends upon said stock. The court below, upon the pleadings and proofs herein, ordered, adjudged, and decreed “that the bill of complaint be dismissed, and the prayer of the said bill be denied, and that the defendant herein have and recover its costs.” From this decree the appeal is taken. This suit is similar to that of Moore v. Nickey (just decided) 133 Fed. 289, in many of its facts, and is substantially identical in relation to the question of laches, which was there discussed and decided. Upon the authority of that case upon this question, the decree of the Circuit Court is affirmed.